Citation Nr: 1025580	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a higher initial disability rating for status 
post meniscectomy, right knee, with degenerative joint disease, 
evaluated as 10 percent disabling from September 28, 2005, 
through June 28, 2006, and as 20 percent disabling therefrom 
(excluding periods of temporary total ratings from April 11, 
2008, to June 1, 2008, and from October 7, 2008, to August 1, 
2009).

2.  Entitlement to a disability rating in excess of 10 percent 
for status post high tibial osteotomy, right knee, with 
degenerative joint disease.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left thumb 
injury.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1981 
to July 1982.  He was also a member of the Army National Guard 
from September 1982 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which granted service connection for degenerative joint 
disease of the right knee and denied service connection for a 
left thumb injury, hearing loss, and tinnitus.

The Board notes that the RO considered the Veteran's claim of 
service connection for a left thumb injury only on the merits.  
However, despite the determination reached by the RO, the Board 
must first find new and material evidence in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In a September 2009 rating decision, the RO granted a separate 10 
percent rating for status post high tibial osteotomy, right knee, 
with degenerative joint disease (effective August 1, 2009), and 
also granted service connection for right iliac crest bone graft 
(rated as 10 percent disabling, effective October 7, 2008).

For the reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims.

As an initial matter, the record reflects that the Veteran is 
currently receiving Social Security Administration (SSA) 
benefits.  However, an application for SSA benefits, a decision 
awarding such benefits, and any underlying records upon which 
such a decision is based are not contained in the claims file.  
As these records may be relevant to the current appeal, a request 
should be made to the SSA for all records pertaining to the 
Veteran, including any decisions and any medical evidence relied 
upon in making those decisions.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  (The Board notes that the claims file does 
contain SSA records for the Veteran which relate to his denied 
claim for SSA benefits in 2001.  In April 2008, a representative 
from one SSA district office indicated that her office only had 
these 2001 records on file.  However, the SSA has not indicated 
that any additional records for the Veteran are actually 
unavailable; therefore, a follow-up request for all pertinent 
records is necessary.)

In addition, with regard to a left thumb injury, the evidence of 
record confirms that the Veteran injured his left thumb while 
participating in a military funeral at Veterans Cemetery in 
Exeter, Rhode Island, on September 12, 1985.  According to 
September 1985 private hospital reports documenting the accident, 
the Veteran was firing a gun in ceremonial fashion during the 
funeral when the gun barrel exploded and caused traumatic 
amputation of his left distal thumb.  There was also laceration 
of the left thenar eminence.  In February 1998, the RO determined 
that when the Veteran provided firing squad services at this 
September 1985 funeral, he was performing state duty (rather than 
serving on active duty or active duty for training) and was paid 
by the state for such performance, and it was also noted that 
Workers' Compensation had covered his left thumb injury.  
However, it is unclear from the Veteran's service personnel 
records as to what his actual duty status was at the time of this 
September 12, 1985, accident.  On remand, the RO/AMC should 
contact the Army National Guard in order to ascertain the 
specific nature of the Veteran's duty status while participating 
in the aforementioned military funeral on September 12, 1985.  In 
addition, a request should be made to the Division of Workers' 
Compensation in Rhode Island for any records pertaining to the 
Veteran.

Finally, with regard to hearing loss and tinnitus, audiometric 
testing revealed hearing loss for VA purposes in the Veteran's 
left ear during National Guard enlistment examinations in 
November 1996 and October 2001.  It was also noted that the 
Veteran was given ear protection at the time of his October 2001 
examination.  In addition, an undated service treatment record 
noted high frequency hearing loss.  In a January 2006 statement, 
the Veteran contended that he has had hearing loss and ringing in 
his ears since his time in the National Guard.  In June 2006 and 
July 2006 VA treatment records, the Veteran reported that 
tinnitus had been present since his 1985 gun explosion accident.  
Therefore, as the evidence of record reflects current reports 
hearing loss and tinnitus and credible statements as to 
continuity of symptomatology , and because his service treatment 
records contain documentation of left ear hearing loss, he should 
now be afforded a VA audiological examination with a medical 
opinion addressing whether he currently has hearing loss or 
tinnitus that arose during service, is otherwise related to any 
incident of service, or is related to a preexisting disability 
that was permanently aggravated by service.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For all of the claims on appeal, relevant ongoing medical records 
should also be obtained, to include any VA treatment records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his claimed disabilities at any time.  
After securing any necessary release, the 
RO/AMC should request any records 
identified which are not duplicates of 
those contained in the claims file.  If any 
requested records are unavailable, then the 
file should be annotated as such and the 
Veteran should be so notified.

2.  Contact the SSA and request copies of 
all records pertaining to the Veteran, 
including the decision awarding him Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
decision.  Any negative search result 
should be noted in the record and 
communicated to the Veteran.   

3.  Contact the Army National Guard in 
order to ascertain the specific nature of 
the Veteran's duty status while 
participating in a military funeral at 
Veterans Cemetery in Exeter, Rhode Island 
on September 12, 1985.  Specifically, the 
Army National Guard should indicate whether 
the Veteran was serving on active duty or 
active duty for training when he provided 
firing squad services at the funeral on 
that day.  Additionally, all dates of 
active duty, active duty for training, or 
inactive duty training associated with the 
Veteran's National Guard service should be 
provided.

4.  Contact the Division of Workers' 
Compensation in Rhode Island and request 
copies of all records pertaining to the 
Veteran. Any negative search result should 
be noted in the record and communicated to 
the Veteran.   

5.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and extent of any bilateral hearing 
loss or tinnitus.  

If it cannot be established that the 
Veteran had any active service with the 
National Guard, then the examiner must 
simply opine as to whether it is at least 
as likely as not that any current hearing 
loss or tinnitus is related to active 
service.  

If any period or periods of active service 
are established during the Veteran's 
National Guard duty, then the examiner is 
to first opine whether it is at least as 
likely as not that the claimed hearing loss 
and tinnitus preexisted such active 
service.  

If hearing loss and/or tinnitus is found to 
have preexisted any active service with the 
National Guard, then the examiner must 
further opine whether such preexisting 
hearing loss and/or tinnitus was aggravated 
(underwent a permanent worsening) by such 
active service.  If possible, the examiner 
should note the baseline level of 
disability prior to the aggravation.  

Finally, if hearing loss and tinnitus are 
not found to have preexisted any period of 
active service with the National Guard, 
then the examiner should state whether it 
is at least as likely that such hearing 
loss or tinnitus were caused by such active 
service. 

The claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or studies 
deemed necessary should be conducted, 
including audiometric testing, and the 
results should be reported in detail.  A 
complete rationale for all opinions 
expressed should be provided.

6.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

